Title: To Thomas Jefferson from George Thompson, 18 February 1792
From: Thompson, George
To: Jefferson, Thomas


          
            Sir
            Fluvanna County 18th. February 1792
          
          Prior to my writing to you in June 1790 I applied to Col. Randolph for to pay the balance he owed as a subscriber to the clearing the Rivanna River. He refused to pay because his name put to the Subscription paper was in your hand writing. As soon as you gave me an answer to my letter I shew’d it to Col. Randolph. He then without hesitation paid the money. I hope, Sir, you’ll excuse my troubling you once more on a like occasion. I find on the Subscription paper in your own hand writing the following words. (Subscribers to the former paper who have not subscribed to this, Francis Jordan £5. Thomas Nelson Junr. £5. Henry Fry £2.) Mr. Fry has paid his subscription. Mr. Nelson paid one half his. The balance is still due from Mr. Nelson. I have applied to Young Mr. Jordan son of the Gentleman whose name is to the subscription paper for payment. Upon his seeing the writing and it not being his fathers hand but yours he refused to pay. I shall be exceedingly obliged to you to give a letter to me Such that I may shew Mr. Jordan as also Mr. Nelson which may induce them to pay me. Excuse the freedom taken and beleive me to be, Sir, Yr. most obedient humble Servt.,
          
            G: Thompson
          
          
            P.S. A letter sent to Richmond to the care of Col. Harvie will come to hand. G. T.
          
        